Citation Nr: 1200478	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  10-40 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether clear and unmistakable error (CUE) was committed in an April 2005 rating decision that failed to award total disability based on individual unemployability as a result of service-connected disability (TDIU).

2.  Entitlement to an evaluation in excess of 60 percent for asthma prior to July 22, 2008.

3.  Entitlement to TDIU prior to July 22, 2008.


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from January 1967 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Veteran requested a hearing before the RO in a September 2010 VA Form 9.  A hearing was scheduled for March 23, 2011 at the RO in San Juan.  In March 2011, prior to the hearing, the Veteran notified VA that he wished to cancel the hearing.  Under these circumstances, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before VA has been withdrawn.  38 C.F.R. §§ 3.103(c); 20.700(a) (2011). 

In his March 2011 statement, the Veteran also revoked the power of attorney of his representative.  He did not subsequently appoint another representative.  In June 2011, the RO informed the Veteran that he could still appoint a representative, but he did not respond regarding representation.  Thus, the Veteran is considered to be self-represented in this case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The decision below addresses the CUE issue.  The asthma rating issue and TDIU issue are addressed in the remand that follows the Board's decision.


FINDINGS OF FACT

1.  By an April 2004 rating decision, the RO granted service connection for asthma.  A 30 percent rating was awarded effective April 14, 1999; a 60 percent rating was awarded effective May 2, 2001; and a 30 percent rating was awarded effective March 23, 2004.

2.  In June 2004, the Veteran submitted a notice of disagreement with the April 2004 rating decision.  He disagreed with the rating assigned for asthma and that a TDIU rating was not assigned.

3.  By an April 2005 rating decision, the RO awarded a 60 percent rating for asthma for the entire rating period effective April 14, 1999.

4.  By a September 2005 rating decision, the RO, in part, denied entitlement to TDIU.

5.  By an October 2008 rating decision, the RO awarded a total (100 percent) schedular rating for asthma effective July 22, 2008.

6.  In June 2009, the Veteran requested revision of the April 2005 rating decision on the basis that CUE was committed in that the RO failed to award a TDIU rating; however, that rating decision is not final.


CONCLUSIONS OF LAW

1.  The RO's April 2005 rating decision that failed to award a TDIU rating is not a final and binding decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011); Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).

2.  The Veteran's request for revision of the April 2005 rating decision on the basis that CUE was committed in that the RO failed to award a TDIU rating is not valid.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By way of background, the Veteran initially filed an application for benefits in April 1999.  This included a claim of service connection for a lung disorder, including asthma, which was specifically received on April 14, 1999.  In January 2000, the claim was denied.  The Veteran subsequently appealed the denial to the Board.  In June 2002, the Board remanded the claim for additional development.  Thereafter, by an April 2004 rating decision, the RO granted service connection for asthma.  A 30 percent rating was awarded effective April 14, 1999; a 60 percent rating was awarded effective May 2, 2001; and a 30 percent rating was awarded effective March 23, 2004.

In June 2004, the Veteran submitted a notice of disagreement (NOD) with the April 2004 rating decision.  The Veteran disagreed with the fact that the rating was increased to 60 percent but then reduced to 30 percent.  He also expressly disagreed with the 30 percent rating that was initially assigned from April 14, 1999.  Additionally, the Veteran stated that he was disagreeing with the "I.U. denial or non-considered."  Essentially, the Veteran disagreed with the decision in that it implicitly denied a TDIU rating (I.U. or individual unemployability) or failed to consider whether such a rating was warranted.

Thereafter, in regards to the asthma rating, by an April 2005 rating decision, the RO awarded a 60 percent rating for asthma for the entire rating period effective April 14, 1999.  Notably, the RO stated in the rating decision that this action was a total grant of the benefits sought on appeal.  However, this is not the case.  Although the Veteran requested that the 60 percent rating not be reduced to 30 percent, he in no manner limited his appeal to a 60 percent schedular rating.  Because the assigned rating for asthma was less than total, the action taken in the April 2005 decision did not constitute a total grant of the benefits sought on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a NOD as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

On July 22, 2008, the RO received from the Veteran a statement wherein he requested an increase for his service-connected asthma.  The RO characterized the statement as a new claim for increase.  Subsequently, by an October 2008 rating decision, the RO awarded a total (100 percent) schedular rating for asthma effective July 22, 2008.  Although this action granted the maximum available rating, it did not grant the maximum available benefit because the effective date for the total rating was not assigned from the effective date of the award of service connection for asthma-April 14, 1999.  Put another way, the appeal of the initial evaluation for asthma is still pending and the July 2008 statement by the Veteran did not constitute a new claim.

In regards to a TDIU rating, the RO characterized the Veteran's June 2004 NOD as a new claim for a TDIU rating.  The claim was subsequently denied by way of a September 2005 rating decision.

The United States Court of Appeals for Veterans Claims (Court) has held that there is no freestanding claim for TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).  The matter can be a component of the appeal for a higher initial rating regarding a service-connected disability.  Id. at 452-53.  Thus, when the Veteran contended that a TDIU rating was warranted in his June 2004 NOD, the first step in the appeals process for that issue had been initiated.  It was part and parcel of his disagreement with the schedular evaluation for his service-connected asthma.

This procedural background is important because, in June 2009, the Veteran requested revision of the April 2005 rating decision on the basis that CUE was committed in that the RO failed to award a TDIU rating.  By a September 2009 rating decision, the RO denied the request for revision of a previous rating decision based on CUE for the TDIU issue.  The Veteran appealed the denial and the issue was certified to the Board.  

Although the Veteran requested revision of the April 2005 rating decision, that rating decision is not final as to the TDIU issue.  As explained above, the appeal for a TDIU rating is pending because of the Veteran's June 2004 NOD with the April 2004 rating decision.  Because entitlement to TDIU is still pending, the April 2005 rating decision cannot be final as to that issue.  Only previous determinations which are final and binding may be challenged on the basis of CUE.  See 38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2011).  See also Bustos v. West, 179 F.3d 1378, 1380 (Fed. Cir. 1999).  Accordingly, the Board concludes that the Veteran's request for revision of the April 2005 rating decision on the basis that CUE was committed in that the RO failed to award a TDIU rating is not valid.  Thus, there is effectively no valid allegation of error of fact or law concerning the issue certified to the Board.  See 38 U.S.C.A. § 7105(d)(5).  Accordingly, the Board will dismiss the appeal of this issue.

The Board notes that while the benefit sought is essentially identical in the pending issue of entitlement to TDIU and the Veteran's invalid CUE request involving TDIU, the burden of proof is drastically different between the two matters.  Generally, in order to substantiate a claim, the greater weight of the evidence must support the claim or, at the least, when the evidence is in equipoise, a veteran is afforded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  In contrast, CUE consists of "errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  "It must always be remembered that [clear and unmistakable error] is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet.  App. 40, 43 (1993).  Thus, the burden on a Veteran for proving CUE is much higher than that of proving equipoise.  Therefore, it is in the Veteran's favor to have the issue pending rather than finally decided.


ORDER

The appeal of the issue of whether CUE was committed in an April 2005 rating decision that failed to award TDIU is dismissed.



REMAND

As detailed in the decision, the issue of entitlement to an evaluation in excess of 60 percent for asthma prior to July 22, 2008 is pending.  A NOD has been filed but a statement of the case (SOC) has not been issued, which is required when a claimant protests a determination.  38 C.F.R. § 19.26 (2011).  Therefore, the issuance of a SOC is required regarding this issue.  The Board must remand the issue for such an action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

In addition, as detailed above, the issue of entitlement to TDIU is pending.  Because a total rating was awarded for service-connected asthma effective July 22, 2008, and because asthma is the only service-connected disability, the TDIU issue is moot from that date.  Cf. Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate)).  Similar to the asthma rating issue, a NOD has been filed but a SOC has not been issued, which is required when a claimant protests a determination.  38 C.F.R. § 19.26.  Therefore, the issuance of a SOC is required regarding the issue of entitlement to TDIU prior to July 22, 2008.  The Board must also remand this issue for such an action.  See Manlincon, 12 Vet. App. at 240-41.

Accordingly, these issues are REMANDED for the following action:

Prepare a statement of the case in accordance with 38 C.F.R. § 19.29 (2011) regarding the issues of entitlement to an evaluation in excess of 60 percent for asthma prior to July 22, 2008, and entitlement to TDIU prior to July 22, 2008.  This is required unless the matters are resolved by granting the full benefits sought, or by the Veteran's withdrawal of the notice of disagreement.  If, and only if, the Veteran files a timely substantive appeal should either of these two issues be returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


